DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
An amendment was filed on 05/03/2022. Claims 3, 13, and 29-30 were amended. Currently, claims 1-3, 5, 7-16, and 28-30 are pending and are being examined.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the language “embodiments of apparatuses and methods for providing negative pressure wound therapy to multiple wounds are disclosed” is recommended to be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 12, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Locke ‘227 (US 20130144227), in view of Karpowicz (US 20070219532 A1). 
Regarding claim 1, Locke ‘227 discloses a negative pressure wound therapy apparatus (abstract) comprising: 
a negative pressure source 350 configured to couple via a plurality of fluid flow paths 326 to a plurality of wounds 302 covered by a plurality of wound dressings 314 and provide negative pressure to the plurality of wounds (fig. 5, dressings 314 applied at plurality of tissue sites from delivery conduits 326 through reduced-pressure source 350, see paragraph 0087), the plurality of fluid flow paths comprising: 	
a first fluid flow path 326 configured to fluidically connect a first wound dressing 314 (fig. 5, first flow path and wound dressing designated as the leftmost dressing and conduit) of the plurality of wound dressings to a first inlet 330 configured to be in fluid communication with the negative pressure source 150 (fig. 5, entry ports 330 in communication with reduced pressure source 350, paragraph 0087), 
a second fluid flow path 326 configured to fluidically connect a second wound dressing 314 (fig. 5, second flow path and dressing designated as right-most conduit and dressing) of the plurality of wound dressings to a second inlet 330 configured to be in fluid communication with the negative pressure source 150 (fig. 5, right-most conduit connected to inlet 330 that is in fluid communication with reduced pressure source 350, paragraph 0087), and 
a controller 336 configured to operate the negative pressure source 350 (fig. 5, reduced-pressure source 350 operatively coupled to controller 336, paragraph 0090), wherein the controller is further configured to: 
determine a total rate of flow in the plurality of fluid flow paths (paragraph 0091, “The controller 336 may be configured to determine a number of pressure ports 376 to use and to look up a gross-flow-rate limit for the number and compare the gross-flow-rate limit to the actual flow rate of the reduced-pressure source 350”. Note: “gross-flow rate limit” is equivalent to a limit of ‘total rate of flow’, and “actual flow rate” is equivalent to “total rate of flow” since the “actual flow rate” is a property of the reduced pressure source 350 that is applied to all the fluid paths, paragraph 091, “actual flow rate of the reduced-pressure source 350”); 
detect a presence of at least one operating condition based at least in part on the total rate of flow (paragraph 0091, “if the actual flow rate is greater than the gross-flow-rate limit, to activate an alert), and provide an indication of the at least one operating condition (paragraph 0091, “to activate an alert”) 
Locke ‘227 fails to teach wherein the first fluid flow path includes a first aperture configured to admit fluid external to the first fluid flow path into the first fluid flow path, wherein the first aperture is associated with a first expected leak rate corresponding to a flow of fluid admitted into the first fluid flow path via the first aperture, wherein the second fluid flow path includes a second aperture configured to admit fluid external to the second fluid flow path into the second fluid flow path, wherein the second aperture is associated with a second expected leak rate corresponding to a flow of fluid admitted into the second fluid flow path via the second aperture, wherein the second expected leak rate is different than the first expected leak rate, wherein the controller is configured to operate the negative pressure source, and wherein the controller is further configured to detect a presence of a flow condition based at least in part on one of the first expected leak rate or the second expected leak rate
However, Karpowicz teaches pump systems for applying negative pressure to a wound (abstract)  wherein a fluid flow path 14 includes an aperture 32 configured to admit fluid external to the fluid flow path into the fluid flow path (fig. 2, tubing 14 has vent hole 32, paragraph 0053), wherein the aperture is associated with an expected leak rate corresponding to a flow of fluid admitted into the first fluid flow path 14 via the first aperture 32  (fig. 2, vent hole 32 and porous plug 34 in suction tube 14, paragraph 0053, “A distal end of the suction tube (14) in this embodiment has a vent hole (32) that is sealed with a porous plug (34) The porous plug (34) provides a controlled leak, or reference airflow), wherein the controller 200 is configured to operate the negative pressure source 103 (fig. 6, pump unit controller 200 regulating pump 103, see paragraph 0086), and wherein the controller is further configured to detect a presence of a flow condition based at least in part on one of the first expected leak rate (fig. 6, flow monitor 210 of pump unit controller 200 detects deviation from reference airflow rate, paragraph 0094, “identifying either a normal state of operation or one of at least two abnormal states of operation”), and provide an indication of the flow condition (paragraph 0011, “detect deviation from a reference airflow and to provide corresponding indicators and/or alarms”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Locke ‘227 such that the first fluid flow path includes a first aperture configured to admit fluid external to the first fluid flow path into the first fluid flow path, wherein the first aperture is associated with a first expected leak rate corresponding to a flow of fluid admitted into the first fluid flow path via the first aperture, and wherein the controller is configured to operate the negative pressure source and further configured to detect a presence of a flow condition based at least in part on one of the first expected leak rate, as taught by Karpowicz, for the purpose of providing a suitable additional or alternative means of detecting abnormal operating conditions such as leakage within the wound dressing and occlusion within the conduit (see Karpowicz, paragraph 0016, “Deviation from the reference airflow rate can be used as an indication of an abnormal condition such as leakage of the wound dressing or occlusion in the conduit”), that doesn’t require the user to stop the application of reduced pressure to the reduced-pressure dressings (see Locke ‘227, paragraph 0093) thereby allowing proper long term usage of the negative pressure wound therapy system.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Smith such that the second flow path includes a second aperture configured to admit fluid external to the second fluid flow path into the second fluid flow path, wherein the second aperture is associated with a second expected leak rate corresponding to a flow of fluid admitted into the second fluid flow path via the second aperture, as taught in Kasprowicz, for the purpose of providing a suitable means of detecting abnormal operating conditions such as leakage within the wound dressing and occlusion within the conduit (see Karpowicz, paragraph 0016) for the second flow path in addition to the first flow path, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further, since the controlled leak taught by Karpowicz has a variable value (paragraph 0060, “Preferably the reference airflow is in the range of 50-300 cubic centimeters per minute”), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed in Locke ‘227 in view of Karpowicz such that the second expected leak rate is different than the first expected leak rate for the purpose of providing a suitable expected leak rate for different sized wounds that minimizes drying and the leak’s effect on suction applied to the wound (seer Karpowicz, paragraph 0060, “a flow of 50-300 cc/min is low enough to minimize drying and does not significantly alter the suction applied at the wound”)
Regarding claim 2, Locke ‘227, as modified by Karpowicz, discloses wherein the at least one operating condition comprises a normal operation condition (see Karpowicz, abstract “controlled leak to determine whether the system is operating normally or abnormally”) .
Regarding claim 12, Locke’ 227 discloses the apparatus further comprising a canister 334 configured to collect fluid aspirated from the plurality of wounds (fig. 5, fluid reservoir 334 fluidly coupled to conduits 326 , paragraph 0087).
Regarding claim 28, Locke’ 227 appears to disclose wherein the total rate of flow comprises the total rate of flow in the plurality of fluid flow paths at steady state operation (paragraph 0094, approaches to leak detection appear to be set against a consistent negative pressure, and therefore it appears that the reduced pressure source 350 operates at steady state, “The system takes the number of dressings connected into account when it determines the leak alarm threshold (e.g., 1 wound=1 l/min at 125 mmHg, 5 wounds=2 l/min at 125 mm Hg.” NOTE: “the actual flow rate” would be equivalent to “total rate of flow” in all flow paths, since the “actual flow rate” is compared against the “gross-flow-rate limit”, and the “actual flow rate” is a property of the reduced pressure source 350 that is applied to all of the flow paths, paragraph 0091, “The controller 336 may be configured to determine a number of pressure ports 376 in use and to look up a gross-flow-rate limit for the number and compare the gross-flow-rate limit to the actual flow rate of the reduced pressure source 350”).
However, if this is not clearly envisioned by the applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Locke’ 227 such that the total rate of flow comprises the total rate of flow in the plurality of fluid flow paths at steady state operation for the purpose of providing a consistent reference point that can reliably be compared to the gross-flow-rate limit, (see Locke ‘227, paragraph 0091), thereby allowing for consistent comparison between the gross-flow-rate limit and the actual flow rate.
Regarding claim 30, Locke’ 227, as modified by Karpowicz, discloses wherein the controller is configured to detect the presence of the at least one operating condition based at least in part on the total rate of flow (see Locke ‘227, paragraph 0091, “and if the actual flow rate is greater than the gross-flow-rate limit, to activate an alert” NOTE: the detection of at least one operating condition (in this instance, of over comes from the comparison between actual flow rate/gross flow rate and the gross-flow rate limit), the first expected leak rate (see Karpowicz, paragraph 0094), and the second expected leak rate (see Karpowicz, paragraph 0094, Locke’ 227 as modified by Karpowicz would have a second expected leak rate for the second fluid flow path to use to determine normal or abnormal behavior).
Claims 7-11, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Locke ‘227 in view of Karpowicz, and in further view of Fowler (WO 2016018448).
Regarding claim 7,  Locke’ 227 is silent to wherein the device further comprises an electronic display, wherein the controller is further configured to provide on the electronic display a graphical representation of a rate of flow in at least one of the plurality of fluid flow paths.  
However, Fowler teaches system and methods for applying reduced pressure therapy to wounds (abstract) wherein the controller is configured to provide on an electronic display 500G a graphical representation of a rate of flow in at least one fluid flow path (fig. 5G, flow meter screen 500G, paragraph 0072, paragraph 0006, “an electronic display, and the controller is further configured to provide on the display a graphical representation of the rate of flow in the fluid flow path in response to detecting a presence of one or more leaks).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic display disclosed in Locke such that the controller is configured to provide on the electronic display a graphical representation of a rate of flow in at least one of the plurality of fluid flow paths, as taught by Fowler, for the purpose of providing a suitable means of communicating the rate of flow within the flow path, thereby providing a further warning of abnormal suction behavior (see Fowler, paragraph 0006)
Regarding claim 8, Locke’ 227, as modified by Fowler, discloses wherein the graphic representation comprises a graphical representation of a gauge 580 (see Fowler, paragraph 0006, fig. 5G, gauge 580, also see paragraph 0073).
Regarding claim 9, Locke ‘227 discloses wherein the negative pressure source comprises a vacuum pump (paragraph 0099, “reduced-pressure source 350 that is a vacuum pump” ), but fails to teach wherein the negative pressure source includes a motor, and wherein the controller is configured to determine the rate of flow in the plurality of fluid flow paths by measuring a speed of the motor.
However, Fowler teaches wherein the negative pressure source comprises a vacuum pump having a motor, and the controller is configured to determine the rate of flow in the fluid flow path by measuring a speed of the motor (paragraph 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Locke such that the controller is configured to determine the rate of flow in the fluid flow path by measuring a speed of the motor, as taught by Fowler, for the purpose of providing an additional means of determining the flow rate that can be averaged to mitigate the effects of one or more errant readings (see Fowler, paragraph 0101).
Regarding claim 10, Locke ‘227, as modified by Fowler, discloses the apparatus further comprising a tachometer configured to measure the speed of the motor (see Fowler, paragraph 0101).
Regarding claim 11, Locke ‘227, as modified by Fowler, discloses wherein the controller is further configured to measure a first plurality of motor speeds during a first period of time and to average the first plurality of motor speeds, the average being indicative of the total rate of flow (see Fowler, paragraph 0011, “measuring a first plurality of motor speeds during a first period of time and averaging the first plurality of motor speeds, the average being indicative of the rate of flow”).
Regarding claim 16, Locke ‘227 fails to teach wherein the controller is further configured to generate one or more graphical user interfaces.
However, Fowler teaches wherein the controller is further configured to generate one or more graphical user interfaces (paragraph 0042, “the display 206 can be configured to render a number of screens or graphical user interfaces (GUIs) for configuring, controlling, and monitoring the operation of the TNP system”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Locke ‘227 such that the controller is further configured to generate one or more graphical user interfaces, as taught by Fowler, for the purpose of providing a suitable means for a user to configure, control, and monitor the operation of the negative pressure wound therapy system (see Fowler, paragraph 0042).
Regarding claim 29, Locke ‘227 is silent to wherein the controller is configured to determine the total rate of flow without using a flow sensor.
However, Fowler teaches wherein the controller is configured to determine the total rate of flow using a tachometer as opposed to a flow sensor (paragraph 0007, “determine the rate of fluid in the fluid flow path by measuring a speed of the motor. The apparatus can include a tachometer configured to measure the speed of the motor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Locke ‘227 such that the controller is configured to determine the total rate of flow without using a flow sensor, as taught by Fowler, for the purpose of providing a suitable measuring means that can be averaged to mitigate the effects of one or more errant readings (see Fowler, paragraph 0101).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Locke ‘227 in view of Karpowicz, and in further view of Locke ‘616 (US 20130131616)
Regarding claim 13, Locke ‘227 fails to teach the apparatus further comprising a connector configured to connect the negative pressure source to the plurality of fluid flow paths, the connector comprising: a plurality of dressing conduit attachment portions fluidically connected to a negative pressure attachment portion via a joint, the plurality of dressing conduit attachment portions comprising: a first dressing conduit attachment portion including a first shaft extending away from the joint and including the first inlet distal the joint, the first inlet configured to fluidically connect the first fluid flow path to the negative pressure source, and a second dressing conduit attachment portion including a second shaft extending away from the joint and including the second inlet distal the joint, the second inlet configured to fluidically connect the second fluid flow path to the negative pressure source, and the negative pressure attachment portion including a third shaft extending away from the joint and including a third inlet distal the joint, the third inlet configured to fluidically connect to an inlet of the negative pressure source.
However, Locke’ 616 teaches a negative pressure wound therapy apparatus (abstract) comprising a connector 961 configured to connect the negative pressure source 964 to the plurality of fluid flow paths 956 (fig. 9, reduced pressure source 964 attached to multi-path connector 961 that attaches reduced pressure delivery tubes 956, paragraph 0061), the connector comprising: 
a plurality of dressing conduit attachment portions fluidically connected to a negative pressure attachment portion via a joint (see annotated fig. 9 below), the plurality of dressing conduit attachment portions comprising: 
a first dressing conduit attachment portion including a first shaft extending away from the joint (see annotated fig. 9 below) and including the first inlet distal the joint (see annotated fig. 9 below), the first inlet configured to fluidically connect the first fluid flow path 956 to the negative pressure source 964 (see annotated fig. 9 below), and 
a second dressing conduit attachment portion including a second shaft extending away from the joint (see annotated fig. 9 below) and including the second inlet distal the joint (see annotated fig. 9 below), the second inlet configured to fluidically connect the second fluid flow path 956 to the negative pressure source 964 (see annotated fig. 9 below), and 
the negative pressure attachment portion including a third shaft extending away from the joint and including a third inlet distal the joint (see annotated fig. 9 below), the third inlet configured to fluidically connect to an inlet of the negative pressure source (see annotated fig. 9 below)

    PNG
    media_image1.png
    777
    1100
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Locke ‘227 to comprise a connector configured to connect the negative pressure source to a plurality of fluid flow paths comprising the components highlighted above, as taught by Locke ‘616, for the purpose of providing a suitable structure that supplies negative pressure to multiple wound dressings that is condensed into a singular tube supplying said negative pressure, thereby reducing the amount of tubing required for the assembly and preventing the tubing from becoming entangled.
Regarding claim 14, Locke ‘227, as modified by Karpowicz and Locke ‘616, discloses the apparatus further comprising a third fluid flow path configured to fluidically connect a third wound dressing 914 to a fourth inlet configured to be in fluid communication with the negative pressure source 964 (see Locke’ 616, see annotated fig. 9 below), but fails to teach wherein the third fluid flow path includes a third aperture configured to admit fluid external to the third fluid flow path into the third fluid flow path, wherein the third aperture is associated with a third expected leak rate corresponding to a flow of fluid admitted into the third fluid flow path via the third aperture, and wherein the third expected leak rate is different from the first expected leak rate and the second expected leak rate. 
    PNG
    media_image2.png
    689
    988
    media_image2.png
    Greyscale

However, as described in claim 1 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Locke ‘227 in view of Karpowicz and Locke ‘616 such that the third fluid flow path includes a third aperture configured to admit fluid external to the third fluid flow path into the third fluid flow path, wherein the third aperture is associated with a third expected leak rate corresponding to a flow of fluid admitted into the third fluid flow path via the third aperture, for the purpose of providing a suitable means of detecting abnormal operating conditions such as leakage within the wound dressing and occlusion within the conduit (see Karpowicz, paragraph 0016) for the third flow path in addition to the first flow path and the second flow path, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further, since the controlled leak taught by Karpowicz has a variable value (paragraph 0060, “Preferably the reference airflow is in the range of 50-300 cubic centimeters per minute”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Locke ‘227 in view of Karpowicz and Locke ‘616 such that the third expected leak rate is different from the first expected leak rate and the second expected leak rate for the purpose of providing a suitable expected leak rate for different sized wounds (see Locke ‘227,, paragraph 0085, “numerous tissue sites, sizes, and depths may be treated with the system 200”)  that minimizes drying and the leak’s effect on suction applied to the wound (seer Karpowicz, paragraph 0060, “a flow of 50-300 cc/min is low enough to minimize drying and does not significantly alter the suction applied at the wound”)
Regarding claim 15, Locke ‘227, as modified by Locke ‘616, discloses wherein the plurality of dressing conduit attachment portions configured to connect the negative pressure source to the plurality of fluid flow paths further comprising a third dressing conduit attachment portion (see annotated fig. 9 of Locke ‘616 above) including a forth shaft extending away from the joint and including the forth inlet distal the joint (see annotated fig. 9 of Locke ‘616 above), the fourth inlet configured to fluidically connect the third fluid flow path 956 to the negative pressure source 964 (see annotated fig. 9 of Locke’ 616 above).
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Locke ‘227, as modified by Karpowicz, fails to teach wherein the controller is further configured to: based at least in part on a determination that the total rate of flow does not satisfy any of a first, a second, or a third flow thresholds, provide an indication that the system blocked condition exists or an indication that the blockage condition exists in each of the plurality of fluid flow paths; based at least in part on a determination that the total rate of flow satisfies the first flow threshold and does not satisfy the second threshold, provide an indication that the blockage condition exists in the second fluid flow path, the first flow threshold corresponding to the first expected leak rate, the second flow threshold corresponding to the second expected leak rate, and the third flow threshold corresponding to an aggregation of the first expected leak rate and the second expected leak rate; based at least in part on a determination that the total rate of flow satisfies the second flow threshold and does not satisfy the third flow threshold, provide an indication that the blockage condition exists in the first fluid flow path; and based at least in part on a determination that the total rate of flow satisfies the third flow threshold, provide an indication that the normal operation condition exists, wherein the third flow threshold corresponds to higher flow than the first and second flow thresholds and the second flow threshold corresponds to higher flow than the first flow threshold, and wherein the first flow threshold corresponds to the expected first leak rate, the second flow threshold corresponds to the expected second leak rate, and the third flow threshold corresponds to an aggregation of the expected first leak rate and the expected second leak rate. 
The apparatus disclosed in Locke ‘227, as modified by Karpowicz, discloses a first threshold that corresponds to the expected first leak rate (see Karpowicz, paragraph 0059, “A flow rate higher than the reference airflow indicates leakage, while a flow rate lower than the reference airflow indicates blockage or occlusion or a full waste container”), and a second threshold that corresponds to the expected second leak rate (see Karpowicz, paragraph 0059), but fails to teach a third threshold that corresponds to an aggregation of the expected first leak rate and the expected second leak rate, such that an indication that an indication that the blockage condition exists when a first, a second, or a third thresholds are not satisfied, or an indication that the blockage condition exists in the first fluid flow path when the second flow threshold is satisfied and the third flow threshold is not satisfied.
Fowler teaches a method of detecting blockage by comparing the rate of flow to a blockage threshold corresponds to aspirating fluid from at least two wounds (see Fowler, paragraph 0015, “detect a blockage in the fluid flow path by comparing the rate of flow to a first blockage threshold corresponding to aspirating fluid from the wound or a second blockage threshold corresponding to aspirating fluid from the at least two wounds.”), thereby serving as a threshold corresponding to the aggregate of fluid flow. However, said threshold is not an aggregation of two expected leak rates, does not have a first and second threshold regarding expected flow rates. Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system disclosed in Locke ‘227 in view of Karpowicz to include the aggregate fluid flow threshold taught in Fowler without impermissible hindsight.
Claim 5 is subsequently contains allowable subject matter by virtue of being dependent on claim 3.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection relies on different references from those applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the applicant’s argument with respect to claim 1 “Smith explicitly disclosed to avoid allowing outside fluid to enter these fluid flow paths. In particular, Smith discloses to seal any apertures (leaks;, Smith at para. [0035]) or to switch to a different fluid pathway to avoid the leak (Smith at para. [0084])… Alternatively, Smith discourages operation of the system in the presence of a leak, and undercuts any motivation to modify the reference, with Karpowicz or otherwise, to include an aperture with an expected leak rate”, the examiner respectfully disagrees.
Paragraphs 0035 and 0084 of Smith disclose the prevention of leaks from the dressing (see Smith, paragraph 0035, “Thicker adhesives, or combinations of adhesives, may be applied in some embodiments to improve the seal and reduce leaks”, paragraph 0084, “The system may also provide a multi-channel therapy system by opening different fluid pathways, as needed, to make up for dressing leaks or system blockages”). To solve the same problem of dressing leaks as Smith, Karpowicz teaches a method of utilizing a controlled leak to detect a leak from the dressing (paragraphs 0015-0016, “The invention provides a reference airflow rate (or ‘controlled leak’) to the suction source when the system is in operation, such that deviation from the reference airflow can be detected as an indication of a change in operation… Deviation from the reference airflow rate can be used as an indication of an abnormal condition such as leakage of the wound dressing or occlusion in the conduit”). As such, since both Smith and Karpowicz intend to solve the same problem of leakages in the wound dressing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Smith to include a first and second aperture configured to admit fluid external to the first and second flow paths , wherein each aperture is associated with a respective expected leak rate corresponding to a flow of fluid admitted into each fluid path for the purpose of providing a suitable means of determining the presence of a leak in the wound dressing or a blockage (see Karpowicz, paragraph 0059), thereby allowing for proper long term functioning of the negative pressure wound therapy system.
In response to the applicant’s argument “Karpowicz does not disclose the recited ‘second fluid flow path including a second aperture configured to admit fluid external to the second fluid flow path into the second fluid flow path” or a controller configured to “detect a presence of at least one operating condition based at least in part on the total rate of flow and at least one of the first expected leak rate or the second expected leak rate”, it is noted that the applicant is simply attacking Karpowicz in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner’s proposed combination of Smith and Karpowicz. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case, Smith already teaches a second fluid flow path and a controller configures to detect a presence of at least one operating condition based at least in part on the total rate of flow, and Karpowicz is used only to teach the aperture configured to admit fluid external to the second fluid flow path into the second fluid flow path, wherein the controller is configured to detect a presence of at least one operating condition based at least in part on at least one of the first expected leak rate or the second expected leak rate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Smith to include a second aperture configured to admit fluid external to the second fluid flow path into the second fluid flow path, wherein the controller is configured to detect a presence of at least one operating condition based at least in part on at least one of the first expected leak rate or the second expected leak rate, as taught by Karpowicz, for the purpose of providing a suitable means of detecting abnormal operating conditions such as leakage within the wound dressing and occlusion within the conduit (see Karpowicz, paragraph 0016, “Deviation from the reference airflow rate can be used as an indication of an abnormal condition such as leakage of the wound dressing or occlusion in the conduit”), thereby allowing proper long term usage of the negative pressure wound therapy system.
In response to the applicant’s argument “The flow monitor of Karpowicz appears to be a mechanical flow monitor of float meter (Karpowicz at para. [0063]-[0071]) that allows the system to display error states when the float is in a marked range on the meter. However, this flow monitor cannot provide data to a controller”, the examiner respectfully disagrees. While an example flow monitor disclosed n Karpowicz would be a mechanical flow monitor that doesn’t provide a signal to a controller, another flow monitor in Karpowicz has an electronic flow monitor to detect a deviation from a reference airflow that uses a microprocessor that records and accumulates various parameters (see Karpowicz, paragraph 0011). Therefore, Karpowicz teaches wherein the controller detects a presence of at least one operating condition (in this case, deviation from the reference airflow) based on at least one of the first expected leak rate and provides indication of the at least one operating condition). Smith, in combination with Karpowicz, would therefore have a controller configured to detect a presence of at least one operating condition based at least in part on the total rate of flow (as taught by Smith) and at least one of the first expected leak rate of the second expected leak rate (as taught by Karpowicz).
In response to the applicant’s argument “Moreover, because Karpowicz only discloses one wound dressing and one fluid flow path, it is unclear how the system could be further modified to include a second dressing, second fluid flow path, and second aperture, because the flow monitor of Karpowicz does not appear capable of being configured to “determine a total rate of flow in the plurality of fluid flow paths”, it is noted that Applicant is simply attacking Karpowicz in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Smith and Karpowicz. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case, Smith already teaches a controller configured to determine of total rate of flow in the plurality of fluid flow paths, and Karpowicz is cited only to teach the use of apertures within the fluid paths configured to admit fluid external to the fluid paths into the fluid paths. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Smith such that the first fluid flow path includes a first aperture configured to admit fluid external to the first fluid flow path into the first fluid flow path, wherein the first aperture is associated with a first expected leak rate corresponding to a flow of fluid admitted into the first fluid flow path via the first aperture, and such that the second fluid flow path including a second aperture configured to admit fluid external to the second fluid flow path into the second fluid flow path, wherein the second aperture is associated with a second expected leak rate corresponding to a flow of fluid admitted into the second fluid flow path via the second aperture, as taught and suggested by Karpowicz, for the purpose of providing a suitable means of detecting the presence of a leak or obstruction within each of the wound dressings (see Karpowicz, paragraph 0059),thereby allowing for proper long term functioning of the negative pressure wound therapy system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785